       Case 2:21-mc-00043 Document 1-1 Filed 01/28/21 Page 1 of 18 Page ID #:6




1    JENNIFER A. DEINES (MD SBN 0712110190)
     Acting Deputy Special Counsel
2    C. SEBASTIAN ALOOT (SBN 68410)
     Special Litigation Counsel
3    LISA R. SANDOVAL (NY SBN 5108865)
     SEJAL P. JHAVERI (NY SBN 5396304)
4    Trial Attorneys
     U.S. Department of Justice
5    Civil Rights Division
     Immigrant and Employee Rights Section
6    950 Pennsylvania Avenue NW
     Washington, DC 20530
7    (202) 532-5736 (Sandoval)
     (202) 305-7376 (Jhaveri)
8    (202) 616-5509 (Fax)
     Lisa.Sandoval@usdoj.gov
9    Sejal.Jhaveri@usdoj.gov
10   Attorneys for the United States
11                            UNITED STATES DISTRICT COURT
12                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
13                                     WESTERN DIVISION
14    UNITED STATES OF AMERICA,                  No.      2:21-mc-00043
15                       Petitioner,
                                                 MEMORANDUM IN SUPPORT OF
16                       v.                      UNITED STATES’ APPLICATION
                                                 FOR ORDER TO COMPLY WITH
17    SPACE EXPLORATION                          ADMINISTRATIVE SUBPOENA
      TECHNOLOGIES CORP, d/b/a
18    SPACEX,
19                       Respondent.
20                                              Date: TBD_______________________
21                                              Time: TBD
                                                Ctrm: TBD
22
23
24
25
26
27
28
           Case 2:21-mc-00043 Document 1-1 Filed 01/28/21 Page 2 of 18 Page ID #:7




1                                                  TABLE OF CONTENTS
2    DESCRIPTION                                                                                                                 PAGE
3
4    TABLE OF AUTHORITIES ............................................................................................. ii
5    I.       BACKGROUND ...................................................................................................... 1
6    II.      FACTS ...................................................................................................................... 3
7    III.     THIS COURT SHOULD ORDER SPACEX TO COMPLY WITH THE
              SUBPOENA AND ENFORCE OCAHO’s PREVIOUSLY ISSUED ORDER ...... 6
8
              A.       IER’s Investigation of SpaceX Is Well Within Its Statutory Authority to
9                      Investigate Possible Violations of 8 U.S.C. § 1324b, Including Any Pattern
                       or Practice of Discrimination ......................................................................... 7
10
              B.       IER Followed the INA’s Relevant Procedural Requirements ....................... 8
11
              C.       The Subpoena Seeks Information That is Relevant to IER’s Investigation .. 9
12
              D.       The Subpoena Is Neither Overbroad Nor Unduly Burdensome, and SpaceX
13                     Fails to Prove That Compliance Would Disrupt its Normal Business
                       Operations .................................................................................................... 12
14
     IV.      CONCLUSION....................................................................................................... 13
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                       i
         Case 2:21-mc-00043 Document 1-1 Filed 01/28/21 Page 3 of 18 Page ID #:8




1                                             TABLE OF AUTHORITIES
2
3    Cases
4    Acosta v. GT Drywall, Inc.,
5      2017 WL 3262109 (C.D. Cal. June 26, 2017) ................................................................ 7

6    EEOC v. Aaron Bros. Inc.,
       620 F. Supp. 2d 1102 (C.D. Cal. 2009) ........................................................................ 12
7
     EEOC v. Child.'s Hosp. Med. Ctr. of N. California,
8      719 F.2d 1426 (9th Cir. 1983) .................................................................................. 6, 12
9
     EEOC v. Fed. Express Corp.,
10     558 F.3d 842 (9th Cir. 2009)................................................................................. 6, 9, 12
11   EEOC v. Karuk Tribe Hous. Auth.,
12     260 F.3d 1071 (9th Cir. 2001).................................................................................... 6, 9

13   EEOC v. Shell Oil Co.
       466 U.S. 54 (1984) ......................................................................................................... 9
14
     In Re Investigation of Creative Res. Personnel, Inc.,
15
        12 OCAHO no. 1299 (2017), 2017 WL 1397557 (Apr. 6, 2017) .................................. 3
16
     In Re Investigation of Hyatt Regency Lake Tahoe,
17      5 OCAHO no. 751 (1995), 1995 WL 421698 (Apr. 10, 1995) .............................. 10, 11
18   In Re Investigation of Space Exploration Technologies Corp. d/b/a SpaceX,
19      14 OCAHO no. 1378 (2020), 2020 WL 7319344 (Dec. 1, 2020) ......................... passim

20   In Re Tropicana Casino and Resort,
        9 OCAHO no. 1060 (2000), 2000 WL 33113961 (Sept. 8, 2000) ......................... 12, 13
21
     In Re Investigation of Wal-Mart Distribution Ctr. # 6036,
22
        5 OCAHO no. 788 (1995), 1995 WL 706043 (Aug. 3, 1995) ........................................ 8
23
     McLane Co. v. EEOC,
24    137 S. Ct. 1159 (2017), rev’d, (Apr. 3, 2017) ................................................................ 9
25   NLRB. v. Kava Holdings, Inc.,
26     2017 WL 3841780, (C.D. Cal. Aug. 8, 2017)........................................................... 9, 13
27   United States v. Mar-Jac Poultry, Inc.,
       10 OCAHO no. 1148 (2012), 2012 WL 2950407 (Mar. 15, 2012) ................................ 8
28
                                                                    ii
         Case 2:21-mc-00043 Document 1-1 Filed 01/28/21 Page 4 of 18 Page ID #:9




1    United States v. NHS Hum. Servs.,
       10 OCAHO no. 1198 (2013), 2013 WL 4502693 (Aug. 16, 2013)……………………6
2
3    Federal Statutes

4    8 U.S.C. § 1324b ........................................................................................................ passim
5    Federal Regulations
6    8 C.F.R. § 274a.2(b)(3) ............................................................................................... 10, 13
7    28 C.F.R. § 68.25 ............................................................................................................ 2, 8
8    28 C.F.R. § 68.6 .................................................................................................................. 5
9    28 C.F.R. § 44.302 ........................................................................................................ 2, 10
10
     Other
11
     About E-Verify, https://www.e-verify.gov/ (last visited Jan. 25, 2021)……………...….4
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                      iii
       Case 2:21-mc-00043 Document 1-1 Filed 01/28/21 Page 5 of 18 Page ID #:10




1      MEMORANDUM IN SUPPORT OF UNITED STATES’ APPLICATION FOR
2               ORDER TO COMPLY WITH ADMINISTRATIVE SUBPOENA
3          Petitioner, the United States of America, through the U.S. Department of Justice
4    attorneys listed below, respectfully submits this memorandum in support of its
5    Application for an order requiring Space Exploration Technologies Corp. d/b/a SpaceX
6    (“SpaceX”) to comply with Investigatory Subpoena No. 2021S00001 (“Subpoena”).
7    The Subpoena was issued by the Office of the Chief Administrative Hearing Officer
8    (“OCAHO”), an administrative tribunal within the U.S. Department of Justice, Executive
9    Office for Immigration Review.
10         SpaceX has repeatedly refused to obey the lawfully-issued Subpoena and
11   OCAHO’s order to comply with it. OCAHO thoroughly analyzed and rejected all the
12   arguments SpaceX raised in its Petition to Modify or Revoke the Subpoena.
13   Nevertheless, because SpaceX has refused to comply with OCAHO’s order, the United
14   States has no alternative but to seek redress from this Court.
15         I.      Background
16         The Immigrant and Employee Rights Section (“IER”), part of the Civil Rights
17   Division of the U.S. Department of Justice and formerly known as the Office of the
18   Special Counsel for Immigration-Related Unfair Employment Practices, enforces the
19   anti-discrimination provision of the Immigration and Nationality Act (“INA”). See
20   Unfair Immigration-Related Employment Practices, 8 U.S.C. § 1324b (1986).
21         The INA’s anti-discrimination provision prohibits citizenship status and national
22   origin discrimination in hiring, firing, or recruitment or referral for a fee. Id.
23   § 1324b(a)(1). The provision also prohibits “unfair documentary practices,” which occur
24   when an employer, as part of the employment eligibility verification (“EEV”) process,
25   requests more or different documents than are required to prove eligibility to work in the
26   United States, or rejects an employee’s documents that reasonably appear genuine,
27   because of the employee’s citizenship status or national origin. Id. § 1324b(a)(6). The
28   EEV process, which is governed by a separate provision of the INA that the Department
                                                    1
       Case 2:21-mc-00043 Document 1-1 Filed 01/28/21 Page 6 of 18 Page ID #:11




1    of Homeland Security enforces, 8 U.S.C. § 1324a(b), requires employers to verify that
2    individuals they hire are eligible to work in the United States, by completing and
3    maintaining the Employment Eligibility Verification Form (“Form I-9”). The Form I-9
4    includes two sections that must be completed at the time of hire and an attached List of
5    Acceptable Documents that identifies the documents that employees can choose to show
6    employers to demonstrate their identity and employment eligibility. Employees
7    complete section 1 of the Form I-9, which collects basic background information and
8    requires the employee to identify and attest to his or her citizenship status (e.g., U.S.
9    citizen, lawful permanent resident, or alien authorized to work) under penalty of perjury.
10   Employers complete section 2 of the Form I-9, attesting under penalty of perjury that
11   they reviewed original document(s) chosen and presented by the employee establishing
12   the employee’s identity and employment eligibility. Thus, unfair documentary practices
13   prohibit employers from discriminating against employees in the EEV process because
14   of their citizenship status or national origin.
15         The INA explicitly grants IER “reasonable access to examine evidence of any
16   person or entity being investigated.” Id. § 1324b(f)(2); Unfair Immigration-Related
17   Employment Practices, 28 C.F.R. § 44.302(c) (2017). The statute authorizes IER to
18   obtain a subpoena in aid of an investigation by applying to an administrative law judge at
19   OCAHO, who issues the subpoena to IER for service upon the investigated entity. 8
20   U.S.C. § 1324b(f)(2); see also Rules of Practice and Procedure for Administrative
21   Hearings before Administrative Law Judges in Cases Involving Allegations of Unlawful
22   Employment of Aliens, Unfair Immigration-Related Employment Practices, and
23   Document Fraud, 28 C.F.R. § 68.25(a) (2005). If the entity being investigated fails to
24   comply with a subpoena, the administrative law judge, through counsel for the United
25   States, may apply to the appropriate district court of the United States for an order
26   requiring compliance with the subpoena. 8 U.S.C. § 1324b(f)(2); 28 C.F.R. § 68.25(e)
27   (the administrative law judge may “apply through appropriate counsel” to the district
28   court for an order requiring compliance with the subpoena); see also In Re Investigation
                                                       2
       Case 2:21-mc-00043 Document 1-1 Filed 01/28/21 Page 7 of 18 Page ID #:12




1    of Creative Res. Personnel, Inc., 12 OCAHO no. 1299, 2 (2017), 2017 WL 1397557, at
2    *1 (Apr. 6, 2017) (noting that, for subpoenas issued pursuant to an IER investigation,
3    counsel for IER, rather than the administrative law judge, makes the actual application
4    for enforcement to the appropriate district court).
5          II.    Facts
6          On May 29, 2020, IER accepted a complaint of employment discrimination, also
7    referred to as a charge, from a non-U.S. citizen (“Charging Party”) alleging that SpaceX
8    discriminated against him based on his citizenship status. Sandoval Decl. ¶ 2; IER June
9    8, 2020 Letter, Sandoval Decl. Ex. 1, at 1. Specifically, the charge alleges that on or
10   about March 10, 2020, during the Charging Party’s interview for the position of
11   Technology Strategy Associate, SpaceX made inquiries about his citizenship status and
12   ultimately failed to hire him for the position because he is not a U.S. citizen or lawful
13   permanent resident, in violation of 8 U.S.C. §§ 1324b(a)(1) and (a)(6). Sandoval Decl. ¶
14   2; Sandoval Decl. Ex. 1, at 1. IER notified SpaceX by email on June 8, 2020, that it had
15   opened an investigation, and requested that SpaceX provide information and documents
16   relating to its hiring and EEV process. Sandoval Decl. Ex. 1, at 1. The letter also stated,
17   “IER’s investigation is not . . . limited only to the specific allegations and/or claims that
18   [the Charging Party] made in the charge summarized above. Our investigation therefore
19   may also explore whether [SpaceX] engages in any pattern or practice of discrimination
20   that 8 U.S.C. § 1324b prohibits.” Id. One of the requests contained in IER’s notice of
21   investigation specifically requested an Excel spreadsheet with all available Form I-9 data
22   since June 1, 2019, and “copies of any supporting documentation, and all attachments,
23   organized chronologically.” Id. at 6. The letter provided a deadline of June 22, 2020,
24   for SpaceX to provide the information. Id.
25         After IER gave SpaceX several extensions of time to provide the requested
26   information, SpaceX produced to IER a Form I-9 spreadsheet on August 28, 2020.
27   Sandoval Decl. ¶ 4; SpaceX August 30, 2020 Email, Sandoval Decl. Ex. 2. The
28   spreadsheet contains the information provided on the Form I-9 for SpaceX employees
                                                   3
       Case 2:21-mc-00043 Document 1-1 Filed 01/28/21 Page 8 of 18 Page ID #:13




1    since June 2019; however, SpaceX refused to produce any Form I-9 supporting
2    documentation, such as copies of employees’ passports, driver’s licenses, or Social
3    Security cards, as requested. Sandoval Decl. ¶ 4; Sandoval Decl. Ex. 2. Despite IER’s
4    efforts to obtain the information via numerous emails, letters, and telephone calls to
5    SpaceX between August 28, 2020, and early October 2020, SpaceX refused to provide
6    any Form I-9 supporting documentation. Sandoval Decl. ¶ 5.
7          On October 7, 2020, IER obtained the Subpoena from OCAHO Administrative
8    Law Judge (“ALJ”) Jean King. Sandoval Decl. ¶ 6; OCAHO Subpoena, Sandoval Decl.
9    Ex. 3. The Subpoena required SpaceX to email IER the documents described in
10   Attachment A to the Subpoena by October 22, 2020. Attachment A provided
11   instructions and definitions and sought, “[f]or each Form I-9 listed in the Excel
12   spreadsheet that [Respondent] produced on August 28, 2020, . . . copies of (1) any and
13   all attachments to the Form I-9, (2) any E-Verify 1 related printouts or other E-Verify
14   document related to the Form I-9, and (3) any employment eligibility verification
15   documentation related to the Form I-9.” Sandoval Decl. Ex. 3. IER served SpaceX with
16   the Subpoena on October 9, 2020, and SpaceX received it on October 12, 2020.
17   Sandoval Decl. ¶ 7; IER Return of Service and Corresponding Tracking, Sandoval Decl.
18   Ex. 4. After serving the Subpoena, IER once again met and conferred with SpaceX on
19   October 20, 2020. Sandoval Decl. ¶ 8. At the meeting, SpaceX counsel asked some
20   clarifying questions about the Subpoena, which IER answered, but SpaceX refused to
21   provide the subpoenaed documents, even after IER offered to allow SpaceX to produce
22   them over an extended period of time. Id.
23         On October 26, 2020, SpaceX filed with OCAHO its Petition to Modify or
24   Revoke OCAHO Subpoena Duces Tecum (“Petition to Modify or Revoke”), arguing that
25
26         1
             E-Verify is a web-based system administered by the Department of Homeland
     Security that allows enrolled employers to confirm the eligibility of their employees to
27   work in the United States. About E-Verify, https://www.e-verify.gov/ (last visited Jan.
     25, 2021).
28
                                                  4
       Case 2:21-mc-00043 Document 1-1 Filed 01/28/21 Page 9 of 18 Page ID #:14




1    the Subpoena exceeds the scope of IER’s authority, is insufficiently definite, is not
2    relevant to IER’s investigation, and is unduly burdensome. Sandoval Decl. ¶ 9; SpaceX
3    Petition to Modify or Revoke Subpoena, Sandoval Decl. Ex. 5, at 20. IER timely filed
4    its Opposition on November 1, 2020, pursuant to 28 C.F.R. § 68.6(a),(c). 2 Sandoval
5    Decl. ¶ 10; see generally IER Opposition to Modify or Revoke Subpoena, Sandoval
6    Decl. Ex. 6.
7          In an order issued on December 1, 2020, OCAHO denied SpaceX’s Petition to
8    Modify or Revoke and ordered SpaceX to comply with the Subpoena. Sandoval Decl. ¶
9    11; Dec. 1 OCAHO Order, Sandoval Decl. Ex. 7; see generally In Re Investigation of
10   Space Exploration Technologies Corp. d/b/a SpaceX, 14 OCAHO no. 1378, 2020 WL
11   7319344 (2020). OCAHO held that (1) IER’s investigation of SpaceX is within IER’s
12   statutory authority, (2) the Subpoena is not too indefinite, and (3) the Subpoena is
13   reasonably and directly relevant to IER’s investigation. Sandoval Decl. Ex. 7, at 61-63;
14   SpaceX, 14 OCAHO no. 1378 at 3-5 (2020), 2020 WL 7319344 at *2-*4. OCAHO
15   rejected SpaceX’s argument that the Subpoena is unduly burdensome, as SpaceX did not
16   meet its heavy burden of proving that complying with the Subpoena would disrupt its
17   normal business operations. OCAHO ordered SpaceX to comply with the Subpoena
18   within 14 days of the date of the order and authorized IER, without further application to
19   OCAHO, to seek enforcement of the Subpoena in the appropriate district court in the
20   event of SpaceX’s non-compliance. Sandoval Decl. Ex. 7, at 63; SpaceX, 14 OCAHO
21   no. 1378 at 5 (2020), 2020 WL 7319344 at *4.
22         On December 11, 2020, SpaceX acknowledged receipt of OCAHO’s order but
23   notified IER that it “does not intend to produce any additional information in response to
24   the administrative subpoena.” SpaceX Dec. 11, 2020 Letter, Sandoval Decl. Ex. 8, at 65.
25   As of the date of this Application, SpaceX has failed to comply with any part of
26
27         2
            On November 19, 2020, per SpaceX’s request, IER held a teleconference with
     SpaceX in an effort to obtain compliance with the Subpoena, but SpaceX again refused
28   to commit to producing the documents the Subpoena seeks.
                                                5
      Case 2:21-mc-00043 Document 1-1 Filed 01/28/21 Page 10 of 18 Page ID #:15




1    OCAHO’s order. Sandoval Decl. ¶ 13.
2          III.   This Court Should Order SpaceX to Comply with the Subpoena and
3                 Enforce OCAHO’s Previously Issued Order
4          This Court should order SpaceX to comply with the Subpoena because, as
5    OCAHO ruled: (1) IER has authority to investigate SpaceX, (2) IER followed proper
6    procedural requirements, (3) the evidence sought by the Subpoena is directly relevant to
7    IER’s investigation, and (4) the Subpoena is not unduly burdensome.
8          A district court’s scope of inquiry in agency subpoena enforcement is limited to
9    whether (1) Congress granted the agency the authority to investigate; (2) procedural
10   requirements have been followed; and (3) the evidence is relevant and material to the
11   investigation. EEOC v. Fed. Express Corp., 558 F.3d 842, 848 (9th Cir. 2009). Once
12   this showing has been made, the district court must enforce the subpoena unless the party
13   being investigated shows the subpoena is overbroad or unduly burdensome. EEOC v.
14   Karuk Tribe Hous. Auth., 260 F.3d 1071, 1076 (9th Cir. 2001) (describing the test
15   established in EEOC v. Child.’s Hosp. Med. Ctr. of N. California, 719 F.2d 1426, 1428
16   (9th Cir. 1983)). Applying a nearly identical test, 3 OCAHO has already found that IER
17   followed procedural requirements and that the documents sought in this Subpoena fall
18   within IER’s investigative authority, are relevant to its investigation, and would not be
19   unduly burdensome for SpaceX to produce. See generally, SpaceX, 14 OCAHO no.
20   1378, 2020 WL 7319344 (2020). 4 As explained below, the Subpoena readily meets the
21   requirements for enforcement, and SpaceX cannot demonstrate that it is either overbroad
22   or unduly burdensome.
23
24
25         3
              Under OCAHO jurisprudence, an administrative subpoena is enforceable if 1)
     the investigation is within the statutory authority of the agency, 2) the subpoena is not
26   too indefinite, and 3) the information sought is reasonably relevant to the charge under
     investigation. See United States v. NHS Hum. Servs., 10 OCAHO no. 1198, 3 (2013),
27   2013 WL 4502693, at *2 (Aug. 16, 2013).
            4
              OCAHO also denied SpaceX’s Petition to Modify or Revoke the Subpoena
28   because SpaceX untimely filed the Petition.
                                                   6
      Case 2:21-mc-00043 Document 1-1 Filed 01/28/21 Page 11 of 18 Page ID #:16




1          A.     IER’s Investigation of SpaceX Is Well Within Its Statutory Authority to
2                 Investigate Possible Violations of 8 U.S.C. § 1324b, Including Any Pattern
3                 or Practice of Discrimination
4          IER’s investigation of SpaceX is fully authorized – and, in fact, required – by law.
5    When courts analyze the first factor in the above-referenced test, they focus on whether a
6    specific statute authorizes the agency to investigate. See Acosta v. GT Drywall, Inc.,
7    2017 WL 3262109, at *2-3 (C.D. Cal. June 26, 2017) (finding that “Congress has
8    granted Petitioner the statutory authority to issue the Subpoena in connection with its [ ]
9    investigation”). IER’s investigation of SpaceX falls squarely within its broad statutory
10   authority to investigate allegations of citizenship discrimination in hiring and unfair
11   documentary practices. See 8 U.S.C. § 1324b(c)(2) (making IER responsible for the
12   “investigation of charges and issuance of complaints under [8 U.S.C. § 1324b]”). Here,
13   IER is investigating the Charging Party’s charge alleging that SpaceX discriminated
14   against him based on his citizenship status, and whether SpaceX engages in a pattern or
15   practice of citizenship status discrimination in hiring or unfair documentary practices, in
16   violation of 8 U.S.C. §§ 1324b(a)(1) and (a)(6). IER is statutorily mandated to
17   investigate charges received, like the Charging Party’s. 8 U.S.C. § 1324b(d)(1) (“The
18   Special Counsel shall investigate each charge received.”). IER also has authority under
19   the statute to investigate potential violations of § 1324b on its own initiative, including
20   where no charge is filed. 8 U.S.C. § 1324b(d)(1) (“The Special Counsel may, on his
21   own initiative, conduct investigations respecting unfair immigration-related employment
22   practices.”). Regardless of whether it is investigating a charge or acting on its own
23   initiative, or both, IER clearly has the statutory authority to investigate potential
24   violations of 8 U.S.C. § 1324b like the ones at issue here.
25         OCAHO caselaw supports IER’s broad authority to investigate potential
26   discrimination. In fact, OCAHO rejected SpaceX’s argument that IER exceeded the
27   scope of its statutory authority by seeking Form I-9 supporting documentation that was
28   unrelated to the Charging Party’s allegations. In its Petition to Modify or Revoke the
                                                   7
      Case 2:21-mc-00043 Document 1-1 Filed 01/28/21 Page 12 of 18 Page ID #:17




1    Subpoena, SpaceX argued that IER’s statutory authority was limited to investigating the
2    allegations made by the Charging Party. Sandoval Decl. Ex. 5, at 31. However,
3    OCAHO ruled that its caselaw and the broad statutory language of 8 U.S.C. §
4    1324b(d)(1) clearly give IER the authority to investigate beyond a charging party’s
5    allegations. See SpaceX, 14 OCAHO no. 1378 at 3, 2020 WL 7319344, at *2 (2020)
6    (“Therefore, the investigation of [SpaceX’s] potential pattern or practice of citizenship
7    status discrimination is within IER’s scope of authority.”); see also United States v. Mar-
8    Jac Poultry, Inc., 10 OCAHO no. 1148, 7-8 (2012), 2012 WL 2950407, at *6 (Mar. 15,
9    2012) (citing In Re Investigation of Wal-Mart Distribution Ctr. # 6036, 5 OCAHO no.
10   788, 551 (1995), 1995 WL 706043, at *2 (Aug. 3, 1995)). Therefore, IER’s
11   investigation is within the applicable statutory authority. 8 U.S.C. § 1324b(f)(2).
12         B.     IER Followed the INA’s Relevant Procedural Requirements
13         IER followed the proper procedural requirements in obtaining, serving, and
14   seeking enforcement of the Subpoena. IER followed the INA’s procedures authorizing
15   IER to obtain a subpoena for the production of evidence by applying to OCAHO. 8
16   U.S.C. § 1324b(f)(2); see also 28 C.F.R. § 68.25(a). After properly obtaining the
17   Subpoena from OCAHO that required SpaceX to produce the requested documents by
18   October 22, 2020, IER complied with relevant regulatory service requirements by
19   serving the Subpoena on SpaceX via FedEx overnight service, which SpaceX received
20   on October 12, 2020. See 28 C.F.R. § 68.25(a) (“A subpoena may be served by
21   overnight courier service or overnight mail, certified mail, or by any person who is not
22   less than 18 years of age.”). Subsequently, SpaceX filed its Petition to Modify or
23   Revoke the Subpoena. On October 30, 2020, IER timely filed an Opposition to
24   SpaceX’s Petition to Modify or Revoke the Subpoena. Finally, OCAHO’s order
25   expressly granted IER authority to seek enforcement of the Subpoena in the appropriate
26   district court without further application to OCAHO pursuant to 8 U.S.C. § 1324b(f)(2).
27   See also 28 C.F.R. § 68.25(e). Accordingly, all relevant procedural requirements have
28   been met.
                                                  8
      Case 2:21-mc-00043 Document 1-1 Filed 01/28/21 Page 13 of 18 Page ID #:18




1          C.     The Subpoena Seeks Information That is Relevant to IER’s Investigation
2          The Form I-9 supporting documents the Subpoena seeks are highly relevant to
3    IER’s investigation, as they are critical to assessing whether SpaceX violated 8 U.S.C.
4    § 1324b. The Ninth Circuit has emphasized that a court’s evaluation of the relevance
5    requirement related to enforcement of an administrative subpoenas is “not especially
6    constraining,” and the subpoena must be enforced unless the information sought is
7    “plainly incompetent or irrelevant to any lawful purpose of the agency.” Karuk, 260
8    F.3d at 1076 (internal quotation marks omitted). Indeed, the Ninth Circuit has instructed
9    that the term “relevant” is “generously construed” to “afford [agencies] access to
10   virtually any material that might cast light on the allegations against the employer.” Fed.
11   Express Corp., 558 F.3d at 854 (quoting EEOC v. Shell Oil Co., 466 U.S. 54, 69 (1984)).
12   Moreover, this Court has found that “[i]n defining relevance, courts generally defer to
13   the agency’s appraisal of relevancy, which must be accepted so long as it is not
14   obviously wrong.” NLRB v. Kava Holdings, Inc., 2017 WL 3841780, at *3 (C.D. Cal.
15   Aug. 8, 2017). Courts must also be careful not to use a subpoena enforcement
16   proceeding to “test the strength of the underlying complaint.” See McLane Co. v. EEOC,
17   137 S. Ct. 1159, 1165, (2017).
18         The Subpoena seeks information that is plainly relevant to IER’s investigation, as
19   both IER and OCAHO have already determined. IER has repeatedly informed SpaceX
20   that it is investigating whether the company engages in any pattern or practice of
21   citizenship status discrimination in hiring or unfair documentary practices, as well as the
22   Charging Party’s allegations, in violation of 8 U.S.C. §§ 1324b(a)(1) and (a)(6).
23   SpaceX’s Form I-9 supporting documents, which employees produced to the company as
24   evidence of their identity and employment eligibility, are necessary to investigate and
25   evaluate: (1) proof of the citizenship status of the individuals that SpaceX has hired,
26   which may not be accurately reflected on the Form I-9 itself; (2) whether such new hires
27   are individuals that are protected from citizenship status discrimination under 8 U.S.C.
28   § 1324b(a)(3); (3) proof of what documentation individuals presented to demonstrate
                                                  9
       Case 2:21-mc-00043 Document 1-1 Filed 01/28/21 Page 14 of 18 Page ID #:19




1    their identity and employment eligibility, which may not be completely or accurately
2    reflected on the Form I-9 itself; and (4) any communications about or information related
3    to such documentation. The subpoenaed documents are thus highly relevant because
4    they demonstrate, among other things, the extent to which SpaceX hires non-U.S.
5    citizens and may reveal whether or not it is engaging in a pattern of not hiring them due
6    to their citizenship status. The documents also enable IER to identify potential victims
7    of citizenship status discrimination and reveal trends in document collection during the
8    employment eligibility verification process that may support an unfair documentary
9    practices claim, which may not be apparent on the Forms I-9 themselves. Indeed, it is
10   hard to imagine information more relevant to an unfair documentary practices
11   investigation (which typically involves an employer asking new hires for more
12   documents than necessary to complete the Form I-9 due to their citizenship status) than
13   the Form I-9 supporting documentation of recent hires. Not surprisingly, OCAHO
14   agrees with IER, finding that Forms I-9 and supporting documents are “unequivocally
15   relevant” to IER investigations of discrimination or unfair documentary practices. See In
16   Re Investigation of Hyatt Regency Lake Tahoe, 5 OCAHO no. 751 at 243 (1995), 1995
17   WL 421698, at *4 (Apr. 10, 1995).
18          In fact, the Form I-9 and supporting documentation are so relevant to IER
19   investigations that IER is explicitly entitled to such information by law. Pursuant to
20   statute and regulation, entities must make their Forms I-9 available to IER for inspection,
21   including copies, if made, of the documents individuals present for section 2. 8 U.S.C.
22   § 1324a(b)(3),(4); 28 C.F.R. § 44.302(b); Verification of Identity and Employment
23   Authorization, 8 C.F.R. § 274a.2(b)(3) (June 18, 2020) (“An employer . . . may . . . copy
24   or make an electronic image of a document presented by an individual [and, if made], it
25   must either be retained with the Form I–9 or stored with the employee’s records and be
26   retrievable . . . .”).
27          In its Petition to Modify or Revoke the Subpoena, SpaceX argued that the
28   information sought by the Subpoena is irrelevant because it goes beyond the allegations
                                                 10
      Case 2:21-mc-00043 Document 1-1 Filed 01/28/21 Page 15 of 18 Page ID #:20




1    made by the Charging Party, and IER is limited to investigating the allegations in the
2    charge. But SpaceX’s argument relied exclusively on caselaw interpreting the scope of
3    the Equal Employment Opportunity’s Commission’s (“EEOC”) authority to investigate
4    violations of Title VII of the Civil Rights Act of 1964. OCAHO, in rejecting SpaceX’s
5    arguments, rightly noted that SpaceX’s reliance on such cases was “misplaced” given
6    that, unlike the EEOC, IER does not need a charge alleging a pattern or practice to
7    investigate a potential pattern or practice of discrimination. See SpaceX, 14 OCAHO no.
8    1378 at 4 (2020), 2020 WL 7319344 at *3. Instead, as noted above, “§ 1324b(d)(1)
9    confers independent authority upon IER to investigate unfair immigration-related
10   employment practices.” See SpaceX, 14 OCAHO no. 1378 at 4 (2020), 2020 WL
11   7319344 at *3 (emphasis added). Therefore, SpaceX’s arguments miss the breadth of
12   IER’s independent investigation authority and improperly limit relevance in a § 1324b
13   investigation to a charging party’s allegations. Id.; Hyatt, 5 OCAHO no. 751 at 241-243
14   (1995), 1995 WL 421698, at *4 (1995) (upholding subpoena regarding an employer’s
15   general employment practices even though investigation stemmed from an individual’s
16   charge).
17         SpaceX plainly understands the relevance of the Forms I-9 since it has already
18   provided them to IER, albeit after much delay and without the necessary supporting
19   documentation. SpaceX cannot reconcile the fact that it effectively conceded the
20   relevance of the Forms I-9, on the one hand, with its attempt to argue that an inextricable
21   part of the Forms I-9 (their supporting documentation) is somehow irrelevant to IER’s
22   investigation, on the other. This illogical and inconsistent argument must fail. The
23   Subpoena simply seeks the attachments for the Form I-9 data that SpaceX has already
24   produced, which OCAHO has previously stated are relevant to IER’s investigations,
25   including those assessing whether an employer has engaged in citizenship status
26   discrimination and/or unfair documentary practices.
27
28
                                                 11
      Case 2:21-mc-00043 Document 1-1 Filed 01/28/21 Page 16 of 18 Page ID #:21




1          D.     The Subpoena Is Neither Overbroad Nor Unduly Burdensome, and SpaceX
2                 Fails to Prove That Compliance Would Disrupt its Normal Business
3                 Operations
4          SpaceX cannot meet its heavy burden of establishing that the Subpoena is overly
5    broad or unduly burdensome. As IER easily satisfies the criteria for enforcing the
6    Subpoena, the burden shifts to SpaceX to prove that the Subpoena is overbroad or
7    unduly burdensome. Child.'s Hosp. Med. Ctr., 719 F.2d at 1428. That burden is
8    “difficult to meet,” and SpaceX must prove that compliance would “unduly disrupt or
9    seriously hinder” its normal business operations. EEOC v. Aaron Bros. Inc., 620 F.
10   Supp. 2d 1102, 1106 (C.D. Cal. 2009). SpaceX cannot meet this burden and failed to do
11   so before OCAHO.
12         Far from overbroad, the Subpoena is narrowly tailored in both time and scope. It
13   identifies the underlying Form I-9 data—which SpaceX produced on August 28, 2020—
14   and requests copies of the following supporting documents: “(1) any and all attachments
15   to the Form I-9, (2) any E-Verify related printouts or other E-Verify document related to
16   the Form I-9, and (3) any employment eligibility verification documentation related to
17   the Form I-9.” The Subpoena is thus narrowly tailored to Form I-9-related
18   documentation only. In addition, the Subpoena’s request for information for little over a
19   year is narrow, particularly in light of the fact that IER is investigating a potential pattern
20   or practice of discrimination. Finally, any argument that IER’s request for company-
21   wide data is overbroad fails for the same reason; IER is investigating whether the
22   company engages in a pattern or practice of citizenship status discrimination and/or
23   unfair documentary practices. See EEOC v. Fed. Express Corp., 558 F.3d 842, 856 (9th
24   Cir. 2009) (finding an agency’s request for company-wide data not overbroad where
25   investigation involved potential systemic discrimination); see also In Re Tropicana
26   Casino and Resort, 9 OCAHO no. 1060, 2 (2000), 2000 WL 33113961, at *4 (Sept. 8,
27   2000) (finding Forms I-9 and supporting documentation relevant to a pattern or practice
28   investigation).
                                                   12
      Case 2:21-mc-00043 Document 1-1 Filed 01/28/21 Page 17 of 18 Page ID #:22




1          Nor can SpaceX prove that the Subpoena is unduly burdensome. SpaceX
2    informed IER that the Subpoena would be burdensome because SpaceX “does not store
3    the supporting documents or attachments in a way that would enable production without
4    SpaceX having to manually retrieve each document.” Sandoval Decl. Ex. 6, at 46.
5    Applying the same test that this Court must apply, OCAHO rejected SpaceX’s argument
6    regarding burdensomeness because SpaceX failed to show that compliance with the
7    Subpoena would disrupt its normal business operations. See SpaceX, 14 OCAHO no.
8    1378 at 4-5, 2020 WL 7319344, at *4 (2020). Moreover, as OCAHO has pointed out in
9    other instances, any burden imposed by a subpoena on an employer due to its poor
10   recordkeeping is of its own making. See Tropicana, 9 OCAHO no. 1060 at 2, 2000 WL
11   33113961, at *6 (2000) (“The purpose of the [INA’s] records retention requirements
12   would be entirely frustrated if employers could be excused from compliance simply by
13   choosing to keep required records in such a manner as to make them unavailable to law
14   enforcement agencies without herculean efforts.”); see also 8 C.F.R. § 274a.2(b)(3)
15   (requiring that Form I-9 supporting documents, if copied, be stored in a manner such that
16   they are retrievable upon government inspection).
17         Finally, Petitioner’s failure to establish overbreadth or undue burden also means
18   that this Court should not modify the Subpoena, such as by requiring IER to accept a
19   sampling of the Form I-9 supporting documentation or anything less than what is sought.
20   See Kava, 2017 WL 3841780, at *7 (declining to modify an administrative subpoena and
21   instead requiring full compliance where petitioner failed to establish that producing
22   subpoenaed material would be unduly burdensome).
23         IV.    Conclusion
24         Having met all the procedural prerequisites and satisfied all applicable legal
25   standards, the United States requests an Order from this Court requiring SpaceX to
26   comply with the Subpoena within 14 days.
27
28
                                                 13
     Case 2:21-mc-00043 Document 1-1 Filed 01/28/21 Page 18 of 18 Page ID #:23




1    Dated: January 28, 2021             Respectfully submitted,
2                                        JENNIFER A. DEINES
                                         Acting Deputy Special Counsel
3                                        C. SEBASTIAN ALOOT
                                         Special Litigation Counsel
4
5                                          /s/ Lisa R. Sandoval
                                         LISA R. SANDOVAL
6                                        SEJAL P. JHAVERI
                                         Trial Attorneys
7                                        Attorneys for the United States
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          14
